Citation Nr: 1701765	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  14-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for depression.  

3. Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

4. Entitlement to service connection for sleep disorder and chronic fatigue syndrome, to include as due to an undiagnosed illness.

5. Entitlement to service connection for unspecified joint pain, to include as due to an undiagnosed illness.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

7. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.

8. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.  

9. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.  

10. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

11. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anxiety disorder.  

12. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for body aches and pains, to include as due to an undiagnosed illness (now claimed as chronic pain to include thigh, calf, and neck muscle pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2016 the Veteran submitted several claims for VA benefits.  In September 2016 VA acknowledged receipt of the claims and advised the Veteran that they could not be processed under the Fully Developed Claim (FDC) Program and would be processed under the standard claim processing procedures.  As VA is in the process of developing these claims they need not be referred to the Agency of Original Jurisdiction for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Form 9 Appeal received in August 2014, the Veteran requested a Central Office Board hearing in Washington D.C.  In July 2016, the Veteran requested that he be scheduled for a video conference Board hearing in lieu of a Central Office Board hearing.  Thus the Veteran should be scheduled for a video conference Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a video conference Board hearing regarding the issues listed on the title page.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

